*1295We confirm. Substantial evidence supports the determination of guilt in the form of the misbehavior report and related documentation, as well as the testimony of petitioner’s cellmate and the correction officer who searched the cell (see Matter of Horne v Fischer, 98 AD3d 788, 789 [2012]; Matter of Wallace v Prack, 93 AD3d 1056, 1056 [2012]). Although petitioner maintained that the weapon was not his and had been planted by correction officials seeking retribution against him, that claim presented a credibility issue for the Hearing Officer to resolve (see Matter of Quezada v Fischer, 85 AD3d 1462, 1462 [2011]). The misbehavior report contained sufficient notice of the charges against petitioner and enabled him to present a defense; he has failed to demonstrate that he was prejudiced by the alleged addition of the rule violation number and rule description to the report by another staff member prior to its service upon him (see id.; Matter of Williams v Goord, 270 AD2d 744, 744-745 [2000]). Petitioner’s remaining claims, to the extent they are properly preserved for our review, have been examined and found to be without merit.
Mercure, J.P., Spain, Stein, Garry and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.